DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16814494 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of 16814494 anticipate claims 1-3 of the instant application since the claims of 16814494 disclose a species of the genus claimed in the claims of the instant application. “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.” The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); see also MPEP 2131.02.
Claims 1-3 of 16814494 differ from claims 1-3 of the instant application by claiming a species of the sub-regulating valve of the propulsion system of an aircraft and an aircraft with at least one propulsion system as claimed in claims 1-3 of the instant application.


Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 
Claim 1: in lines 15 and 17, “bleeds hot air” should be – bleeds the hot air --;
in line 37, “with cold air” should be – with the cold air --;
in line 40, “expels air” should be – expels the cold air --;  and 
in line 45, “the temperature desired” should be – a temperature desired--. 
Claims 1 and 2: every word preceded by “sub” should be hyphenated. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foutch et al. 20150275758 in view of Bruno et al. 20160355271.

Regarding independent claim 1, Foutch discloses:
a propulsion system of an aircraft (100 Fig. 1), said propulsion system comprising:
a turbojet (102 Fig. 1) including an intermediate pressure stage (238 first bleed port is at an intermediate stage of the HPC 212 in Fig. 2; para. 30) and a high-pressure stage (242 second bleed port is downstream and at a higher pressure stage than the intermediate stage in the HPC in Fig. 2; para. 30), 
a fan duct (fan duct section 206 Fig. 2; para. 27), and 
a heat exchanger system, the heat exchanger system comprising: 

connection (248 Fig. 2; para. 31), a main hot transfer connection (250 Fig. 2; para. 31) pneumatically connected to the main hot supply connection through the main heat exchanger, a main cold supply connection (254 Fig. 2; para. 31) and a main cold evacuation connection (256 Fig. 2; para. 31) pneumatically connected to the main cold supply connection through the main heat exchanger, 
a supply pipe (244 Fig. 2; para. 30) which is connected to the main hot 
supply connection, and which supplies the main heat exchanger with hot air, and which includes a regulating valve (262 Fig. 2; para. 34), 
a high-pressure pipe (240 Fig. 2; para. 30) which bleeds hot air from the 
high-pressure stage through a first valve (260 Fig. 2; para. 33), 
an intermediate pressure pipe (236 Fig. 2; para. 30) which bleeds hot air 
from the intermediate pressure stage through a second valve (check valve 248 Fig. 2; para. 32), wherein the high-pressure pipe and the intermediate pressure pipe are connected to an inlet of the regulating valve (inlet of 262 is labeled in annotated Fig. 2), 
a transfer pipe (labeled in annotated Fig. 2) which is connected to the
main hot transfer connection, and which is configured to transfer the hot air that has passed through the main heat exchanger to an air management system (234 Fig. 2; para. 29) of the aircraft, 
a main supply pipe (252 Fig. 2; para. 31) which is connected to the main
cold supply connection, which supplies the main heat exchanger with cold air from the fan duct (para. 31), and which includes a main regulating valve (258 Fig. 2; para. 31), 
a main evacuation pipe (labeled in annotated Fig. 2) which is connected 

a temperature sensor (298b Fig. 2; para. 48), which measures a 
temperature of the hot air exiting the main heat exchanger through the transfer pipe (sensor 298b is downstream of precooler 246 and detects the temperature of the bleed air prior to system 234; para. 48), and 
a controller (control system 293 Fig. 2; para. 47, 48) which controls 
the main regulating valve (controller 293 operates valve 258 and other valves per para. 47) according to the temperature measured by the temperature sensor (the sensor 298b sends a signal corresponding to the detected temperature of the bleed air exiting the precooler 246 to the controller 293; para. 48) and a temperature desired for the hot air exiting the main heat exchanger through the transfer pipe (the controller compares the detected temperature to a threshold temperature value and commands valve 258 to allow more fan air flow into the precooler if the detected temperature is higher than the threshold temperature value or commands valve 258 to reduce the fan air flow if the detected temperature is lower than the threshold 
    PNG
    media_image1.png
    716
    975
    media_image1.png
    Greyscale

Foutch does not disclose a sub-heat exchanger including a sub-hot supply connection, a sub-hot transfer connection pneumatically connected to the sub-hot supply connection through the sub-heat exchanger, a sub-cold supply connection and a sub-cold evacuation connection pneumatically connected to the sub-cold supply connection through the sub-heat exchanger, wherein the high pressure pipe issued from the first valve goes through the sub-heat exchanger between the sub-hot supply connection and the sub-hot transfer connection, a sub-supply pipe which is connected to the sub-cold supply connection, which supplies the sub-heat exchanger with cold air from the fan duct and which includes a sub-regulating valve, a sub-evacuation pipe which is connected to the sub-cold evacuation connection and expels the cold air to the fan duct and the controller controls the sub-regulating valve.


    PNG
    media_image2.png
    626
    804
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Foutch to include a sub-hot supply connection, a sub-hot transfer connection pneumatically connected to the sub-hot supply connection through a sub-heat exchanger, a sub-cold supply connection and a sub-cold evacuation connection pneumatically connected to the sub-cold supply connection through the sub-heat exchanger, wherein the high pressure pipe issued from the first valve goes through the sub-heat exchanger between the sub-hot supply connection and the sub-hot transfer connection, a sub-supply pipe which is connected to the sub-cold supply connection, which supplies the sub-heat exchanger with cold air from the fan duct and which includes a sub-regulating valve, a sub-evacuation pipe which is connected to the sub-cold evacuation connection and expels the cold air 
It would also have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the controller also control the sub-regulating valve according to the temperature measured by the temperature sensor and a temperature desired for the hot air exiting the main heat exchanger through the transfer pipe, because the sub-regulating valve manages the flow of fan air into the sub-heat exchanger to cool the hot bleed air of the high pressure pipe and this hot bleed air is also fluidly connected to the main heat exchanger and transfer pipe. Therefore the flow of fan air through the sub-regulating valve has an effect on the temperature of the bleed air exiting the main heat exchanger through the transfer pipe just as the main regulating valve affects the temperature of the bleed air exiting the main heat exchanger by adjusting the flow of fan air through the main heat exchanger. 
Regarding claim 3, Foutch discloses an aircraft (100 Fig. 1) including at least one propulsion system according to claim 1.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foutch in view of Bruno, as applied to claim 1 above, and further in view of Murphy 20120272658.
Regarding claim 2, Foutch in view of Bruno teaches all that is claimed in claim 1 discussed above, and Foutch further discloses a pylon (para. 18) but Foutch in view of Bruno does not explicitly disclose the pylon with a primary structure, which supports the turbojet, 
Murphy teaches an aircraft engine mounted to a pylon within an engine nacelle assembly of an aircraft (para. 20). Murphy teaches a pylon (60 Fig. 2) with a primary structure (labeled in annotated Fig. 2), which supports a turbojet (20 Fig. 2 is mounted to engine pylon structure 60 per para. 20), wherein a first heat exchanger (HX1 Fig. 2) is located above the primary structure (HX1 is above the primary structure in annotated Fig. 2) and in a fan duct (labeled in annotated Fig. 2) and wherein a second heat exchanger (HX2) is below the primary structure (HX2 is below the primary structure in annotated Fig. 2) and in the fan duct. 
    PNG
    media_image3.png
    615
    975
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Foutch in view of Bruno to have the pylon with a primary structure, which supports the turbojet, wherein the main heat exchanger is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pesyna et al. 20180230908 teaches an aircraft engine with a heat exchanger in a lower bifurcation in the fan duct (see Figs. 1-3).
Husband et al. 20190271267 teaches an aircraft engine with a suspension pylon and a heat exchanger mounted to the pylon in the bypass duct (see Fig. 1).
Miller 5123242 teaches an aircraft engine with a pylon and a heat exchanger within the pylon (see Fig. 1) and a heat exchanger in the upper bifurcation fairing in the bypass duct just forward and above the forward engine mount (52) of the pylon (see Fig. 2).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.H./Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741